In a proceeding to terminate parental rights, the mother (1) appeals from a dispositional order of the Family Court, Kings County (Palmer, J.), dated December 1, 1983, which, inter alia, terminated her parental rights, and (2) purportedly appeals from an order of the same court dated February 2, 1984, which denied, without prejudice, her motion to vacate her default in appearance at the dispositional hearing.
Purported appeal from order dated February 2, 1984, dismissed, without costs or disbursements, for failure to file a notice of appeal.
Order dated December 1, 1983, affirmed, without costs or disbursements.
The record in this case reveals considerable efforts by the petitioner to strengthen the parental relationship. Of the total of 32 appointments scheduled with the mother, she canceled 10 and failed to appear on 15 other occasions. Nine of the 32 appointments were home or workplace visits, on which occasions she failed to meet with the petitioner four times. Since November 1, 1980, she has had only two visits with her son, and thus has maintained only "trivial” contact (see, Family Ct Act § 614 [1] [c]; Matter of Star Leslie W., 63 NY2d 136; Matter of Sheila G., 61 NY2d 368).
Furthermore, the mother has failed to appear at the numerous court proceedings concerning her son, including the subject hearing. In light of the unexcused, unexplained and persistent lack of cooperation by the mother, to the detriment of her child, the court did not err in proceeding in her absence. Mangano, J. P., Gibbons, Niehoff and Spatt, JJ., concur.